DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/13/2020 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 09/01/2020 is entered.
		
Claim Objections
The claims are objected to because: The limitations of claim 6 are already cited in claim 1 which claim 6 is depend. Please consider revising claim limitations.




Drawings
The drawings are objected to because it seems that “illumination optical unit 18” in FIGS. 1-2 is pointing in wrong area of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FIOLKA (US PUB 2018/0172578).

	Regarding claim 1, FIOLKA teaches a  method (a method 1000, FIG. 10) for imaging a sample (122, 222) using a light-sheet microscope (microscope imaging systems 100, 200 of FIGS. 1 and 2, paragraph 2), the method comprising: illuminating the sample from two different illumination directions using two light sheets (112, 114) (as shown at least in FIG. 2, see paragraph 31), which have different polarization states and are superimposed on one another in a coplanar manner in a target region of the sample (i.e., the HWP (retarder) may control a polarization of the primary light beam and the interfering light beam (different polarization states), see paragraph 54 and step 1010 of FIG. 10, imaging system 100 may be configured to superimpose the interference pattern onto the sample, paragraph 34… with reference to FIGS. 1 and 2 to generate images of the sample 222 based on fluorescence light detected during illumination of the sample 222 by the primary beam of light 212 and the interfering beam of light 214 (two light beams 212 & 214 are superimposed in a coplanar manner in the sample 222), paragraph 33); generating an image (images shown in FIGS. 5-7) of the illuminated target region (a region of interest in sample 222) using an imaging optical unit (an objective 210) of the light-sheet microscope (i.e., Fluorescence light may be collected by the objective 210 and may be used to generate one or more images of the sample. For example, in an embodiment, the collected fluorescence light (e.g., fluorescence data) may be imaged via a side port of the objective 210 onto a camera 230, see paragraph 32, lines 1-5); generating an interference pattern (1104, FIG. 11, paragraph 58) using the two light sheets in the illuminated target region, whereby an image modulation corresponding to the interference pattern is applied to the image of the target region (see paragraph 34, lines 1-7, also see paragraphs 56 & 58, FIGS. 10 & 11); evaluating the image modulation (i.e., may enable the imaging system 100 to encode what is in focus and what is not in focus (evaluate), paragraph [0034]); and aligning the illuminated target region (i.e.,  one or more of the actuators may be used to adjust (align) the shift of the period of the illumination light, paragraph 60) in dependence on the evaluated image modulation in relation to a focal region of the imaging optical unit (i.e., enable the imaging system 100 to mathematically separate (evaluate) the fluorescence light that fluctuates in intensity from the fluorescence light that having a stationary intensity, thereby allowing the imaging system 100 to compute what is portions of the sample are in focus and what portions of the sample correspond to out of focus blur, line spacing of the interference pattern may be adjusted (aligning) by adjusting an azimuthal orientation, paragraph 34… the imaging system 100 described above with respect to FIGS. 1-3, operate to suppress out-of-focus light via structured illumination, paragraph 38, also see paragraphs 5, 57 & 60, FIGS. 10 & 11).

	Regarding claim 2, FIOLKA as set forth in claim 1 above further teaches the image modulation is evaluated by determining its amplitude (i.e., When the interference pattern is moved (e.g., by shifting the standing wave pattern (amplitude)), paragraph 34, also amplitude of interference patterns shown in FGS. “c” & “d”), and wherein the illuminated target region is aligned in relation to the focal region of the imaging optical unit in such a way that the amplitude is maximized (i.e., the imaging system 100 may be enabled to reject out of focus blur, resulting in higher contrast (amplitude is maximized) images than would be obtained using traditional TIRF microscopes, paragraph 32).

Regarding claim 3, FIOLKA as set forth in claim 1 above further teaches a characteristic of the interference pattern (θ2 304, paragraph 38, FIG. 3A) is predetermined and the image modulation is evaluated based on the predetermined characteristic (i.e., line spacing of interference pattern assuming 488 nm and an incidence angle of 66 degrees (e.g., the predetermined characteristic), paragraph 34).

Regarding claim 5, FIOLKA as set forth in claim 1 above further teaches the image modulation is evaluated by subjecting the image to a Fourier analysis (see paragraph 47).

Regarding claim 6, FIOLKA as set forth in claim 1 above further teaches to align the illuminated target region in relation to the focal region of the imaging optical unit, the two light sheets superimposed on one another in a coplanar manner are displaced jointly along an optical axis of the imaging optical unit (i.e., with reference to FIGS. 1 and 2 to generate images of the sample 222 based on fluorescence light detected during illumination of the sample 222 by the primary beam of light 212 and the interfering beam of light 214 (two light beams 212 & 214 are superimposed in a coplanar manner in the sample 222), paragraph 33… the imaging system 100 may be configured to superimpose the interference pattern onto the sample, paragraph 34, and as shown at least in FIGS. 2, 3A, 5c).

Regarding claim 7, FIOLKA as set forth in claim 1 above further teaches the two light sheets are transferred into interference-capable polarization states (by HWP) before the alignment of the illuminated target region in relation to the focal region of the imaging optical unit (i.e., the light source may generate a beam of light (e.g., a laser beam of light) that may be conditioned using one or more pinholes or irises, one or more lenses, a beam expander (e.g., the beam expander 112 of FIG. 1), a HWP (e.g., the HWP 114 (retarder) of FIG. 1), and the like (before alignment), and then provided to beam splitter (e.g., the beam splitter 116 of FIG. 1)….The HWP may control a polarization of the primary light beam and the interfering light beam, see paragraph 54).

Regarding claim 9, FIOLKA as set forth in claim 7 above further teaches the two light sheets are brought into non-interference-capable polarization states (by HWP) after the alignment of the illuminated target region in relation to the focal region of the imaging optical unit (i.e., after expansion of the beam of light by the beam expander 112 (after alignment), the expanded beam of light may be provided to the half waveplate (HWP) 114, which may be configured to control polarization of the beam of light, see paragraph 30).

Regarding claim 10, FIOLKA as set forth in claim 1 above further teaches providing a pre-alignment, in which the illuminated target region is adjusted as a function of brightness of the image in relation to the focal region of the imaging optical unit (i.e., These bright out-of-focus particles are suppressed (a pre-alignment) in the sTIRF image (e.g., image “c”) owing to the increased optical sectioning capability provided by sTIRF imaging systems, see paragraph 41, FIG. 5).

Regarding claim 11, FIOLKA as set forth in claim 1 above further teaches light-sheet microscope (microscope imaging systems 100, 200 of FIGS. 1 and 2, paragraph 2), comprising: an illumination unit (a light source 102, shutter 104, lens 106 & pinhole 108 ) configured to illuminate a sample (122, 222) from two different illumination directions using two light sheets (112, 114) (as shown at least in FIG. 2, see paragraph 29-31), which have different polarization states and are superimposed on one another in a coplanar manner in a target region of the sample (i.e., the HWP (retarder) may control a polarization of the primary light beam and the interfering light beam (different polarization states), see paragraph 54 and step 1010 of FIG. 10, imaging system 100 may be configured to superimpose the interference pattern onto the sample, paragraph 34… with reference to FIGS. 1 and 2 to generate images of the sample 222 based on fluorescence light detected during illumination of the sample 222 by the primary beam of light 212 and the interfering beam of light 214 (two light beams 212 & 214 are superimposed in a coplanar manner in the sample 222), paragraph 33); an imaging optical unit (210) configured to generate an image of the illuminated target region (i.e., Fluorescence light may be collected by the objective 210 and may be used to generate one or more images of the sample. For example, in an embodiment, the collected fluorescence light (e.g., fluorescence data) may be imaged via a side port of the objective 210 onto a camera 230, see paragraph 32, lines 1-5); and a control unit configured to: control the illumination unit (i.e., a computing system (control unit) to control the operations of the imaging system 100 including light source 102, paragraph 33, FIGS. 1-2) in such a way that an interference pattern (1104, FIG. 11, paragraph 58) is generated using the two light sheets in the illuminated target region, whereby an image modulation corresponding to the interference pattern is applied to the image of the target region (see paragraph 34, lines 1-7, also see paragraphs 56 & 58, FIGS. 10 & 11), evaluate the image modulation (i.e., may enable the imaging system 100 to encode what is in focus and what is not in focus (evaluate), paragraph [0034]), and control the illumination unit and/or the imaging optical unit in such a way that the illuminated target region is aligned in dependence on the evaluated image modulation in relation to a focal region of the imaging optical unit (i.e., enable the imaging system 100 to mathematically separate (evaluate) the fluorescence light that fluctuates in intensity from the fluorescence light that having a stationary intensity, thereby allowing the imaging system 100 to compute what is portions of the sample are in focus and what portions of the sample correspond to out of focus blur, line spacing of the interference pattern may be adjusted (aligning) by adjusting an azimuthal orientation, paragraph 34… the imaging system 100 described above with respect to FIGS. 1-3, operate to suppress out-of-focus light via structured illumination, paragraph 38, also see paragraphs 5, 57 & 60, FIGS. 10 & 11).

Regarding claim 12, FIOLKA as set forth in claim 11 above further teaches the illumination unit comprises: a light source (102) configured to generate an illumination light beam (a laser light beam); a first polarization element (a beam splitter 116) configured to split the illumination light beam into two differently polarized partial beams (see paragraph 30); and an illumination optical unit (a beam splitter 116 and a half waveplate (HWP) 114) configured to generate the two light sheets (212, 214) illuminating the target region from the two partial beams (see paragraph 30 & 31 and as shown in FIGS. 1-2).

Regarding claim 13, FIOLKA as set forth in claim 11 above further teaches the illumination unit comprises a deflection element (mirrors 118, 122) controllable by the control unit (120, 124) (i.e., one or more mirrors configured to direct the primary beam of light and the interfering beam of light toward a sample to be imaged, see paragraphs 7 & 29), by which the two light sheets superimposed on one another in a coplanar manner are displaceable jointly along an optical axis of the imaging optical unit (i.e., with reference to FIGS. 1 and 2 to generate images of the sample 222 based on fluorescence light detected during illumination of the sample 222 by the primary beam of light 212 and the interfering beam of light 214 (two light beams 212 & 214 are superimposed in a coplanar manner in the sample 222), paragraph 33… the imaging system 100 may be configured to superimpose the interference pattern onto the sample, paragraph 34, and as shown at least in FIGS. 2, 3A, 5c).

Regarding claim 14, FIOLKA as set forth in claim 11 above further teaches the illumination unit comprises a second polarization element (a half waveplate (HWP) 114) controllable by the control unit and configured to transfer the two light sheets alternately into interference-capable polarization states and non-interference-capable polarization states (i.e., the light source may generate a beam of light (e.g., a laser beam of light) that may be conditioned using one or more pinholes or irises, one or more lenses, a beam expander (e.g., the beam expander 112 of FIG. 1), a HWP (e.g., the HWP 114 (retarder) of FIG. 1), and the like, and the HWP may control a polarization of the primary light beam and the interfering light beam (in a interference-capable and non-interference-capable polarization states), see paragraph 54).

Regarding claim 15, FIOLKA as set forth in claim 14 above further teaches the second polarization element is a retarder plate (a HWP (e.g., the HWP 114 (retarder) of FIG. 1, paragraph 29).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FIOLKA (US PUB 2018/0172578).
	
Regarding claim 4, FIOLKA teaches the interference pattern (1104) is generated in the form of a strip pattern having interference strips (see paragraph 34) which run in parallel (FIG. 11) to a bisector of an angle (FIG. 3A) which the illumination directions of the two light sheets (214, 216) enclose with one another (as shown in FIGS. 3A-3B, see paragraph 36), wherein the strip pattern has a modulation period according to the following equation: f=λ sin(α/2) wherein: f denotes the modulation period, λ denotes the wavelength of the light sheets, and α denotes the mentioned angle (i.e., line spacing (e.g., modulation period) of the interference pattern may be adjusted by adjusting an azimuthal orientation, paragraph 34 & 56).
	FIOLKA teaches all limitations except for explicit teaching of equation: f=λ sin(α/2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accomplish a desired value simply by calculating with given parameters with similar equation as above the characteristic of the pattern of lines such as a line spacing, a line thickness, or a combination thereof without undue experimentation(s).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. See MPEP 2144.04.

Regarding claim 8, FIOLKA as set forth in claim 7 above further teaches the two light sheets are linearly polarized non-orthogonally to one another (as shown at least in FIGS. 2-4 light sheets 212 & 214 or 214 & 16 are non-orthogonal to one another) before the alignment of the illuminated target region in relation to the focal region of the imaging optical unit (i.e., The HWP may control a polarization of the primary light beam and the interfering light beam, see paragraph 54).
FIOLKA teaches all limitations except for explicit teaching of the two light sheets are linearly polarized. 
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to linearly polarize two light sheets with known polarizer(s) without undue experimentation(s). 
 Further, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iguchi (US 10379335 B2) teaches “The light sheet microscope apparatus 1 compares a plurality of images of the sample S (Step S140). Here, the controller 40 compares a plurality of images of the sample S onto which light sheets with different subordinate ray angles have been radiated, and evaluates a change in image”, column 9, lines 49-53, FIG. 5A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 18, 2022